Name: Commission Regulation (EC) No 582/2003 of 31 March 2003 amending Regulation (EC) No 2335/1999 laying down marketing standards for peaches and nectarines
 Type: Regulation
 Subject Matter: plant product;  marketing
 Date Published: nan

 Avis juridique important|32003R0582Commission Regulation (EC) No 582/2003 of 31 March 2003 amending Regulation (EC) No 2335/1999 laying down marketing standards for peaches and nectarines Official Journal L 083 , 01/04/2003 P. 0037 - 0038Commission Regulation (EC) No 582/2003of 31 March 2003amending Regulation (EC) No 2335/1999 laying down marketing standards for peaches and nectarinesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 47/2003(2), and in particular Article 2(2) thereof,Whereas:(1) Commission Regulation (EC) No 2335/1999(3), as amended by Regulation (EC) No 46/2003(4), lays down minimum quality requirements for peaches and nectarines.(2) Peaches and nectarines must be sufficiently developed and sufficiently ripe to prevent products of unsatisfactory quality from being placed on the market.(3) Regulation (EC) No 2335/1999 must therefore be amended.(4) In view of the date for placing the first Community peaches and nectarines on the market, this Regulation must enter into force as soon as possible.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 2335/1999 is hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 March 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 7, 11.1.2003, p. 64.(3) OJ L 281, 4.11.1999, p. 11.(4) OJ L 7, 11.1.2003, p. 61.ANNEXIn point A (Minimum requirements) of Title II (Provisions concerning quality) of the Annex to Regulation (EC) No 2335/1999, the following subparagraph is inserted after the second subparagraph:"They must be sufficiently developed and display satisfactory ripeness."